DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2-28-2022 have been fully considered but they are not persuasive. Applicant argues that Wang et al. or Okamoto does not teach NiTi pairs but as explained below, each of the references do teach when NiTi are pairs because they are present in the same amount as each other.          The rejection of claims 1, 11-12, 14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105895909, machine translation and abstract) because Wang et al. teaches in [57], an electrode comprising LiyNiaCobXcO2 where X can be Ti, etc.; 0.9 < y < 1.1; 0.3 < a < 0.8; 0.01 < b < 0.5; 0.01 < c < 0.3 where c < a+b and a+b+c=1.  The abstract given teaches the electrode material can comprise Li1.06Co0.4Ni0.3Ti0.3O2.            [Thus, when teaching Lia=1.06Co(1-x-2y)=0.4Mex=0.2(M1y’=0.2’M2y”=0.2)y=[(y’+y”)/2]=0.2O2 or Lia=1.06Co(1-x-2y)=0.4Mex=0.3(M1y’M2y”)y=[(y’+y”)/2]=0.15.O2  where Me is Ni and Ti  and pairs M1/M2 where M1=Ni and M2=Ti] the claims are met.  
         The rejection of claims 1, 11-12, 14-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2004-047180, abstract) because             Okamoto teaches in the abstract that the cathode comprises LiCoaNibM11-a-bO where M1 can be Ti; 0 < a < 1 and 0 < b < 1.  Okamoto teaches in Example 3 on page 8, that 0.8Ni0.15Ti0.05O2.  [Thus, when teaching Lia=1Co(1-x-2y)=0.8Mex=0.1(M1y’=0.05M2y”=0.05)y=[(y’+y”)/2]=0.05O2 where Me is Ni and pairs M1/M2 where M1=Ni and M2=Ti] the claims are met.
Election/Restrictions
Applicant’s election without traverse of a battery comprising a cathode comprising LiaCo(1-x-2y)Mex(M1M2)yOb where Me=Ni, M1=Ni and M2=Ti, specifically LiaCo(1-x-2y)Nix(NiTi)yOb in the reply filed on 11-1-2021 is acknowledged.
Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-1-2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, 14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105895909, machine translation and abstract).
           Wang et al. teaches in [57], an electrode comprising LiyNiaCobXcO2 where X can be Ti, etc.; 0.9 < y < 1.1; 0.3 < a < 0.8; 0.01 < b < 0.5; 0.01 < c < 0.3 where c < a+b 1.06Co0.4Ni0.3Ti0.3O2.            [Thus, teaching Lia=1.06Co(1-x-2y)=0.4Mex=0.2(M1y’=0.2’M2y”=0.2)y=[(y’+y”)/2]=0.2O2 or Lia=1.06Co(1-x-2y)=0.4Mex=0.3(M1y’M2y”)y=[(y’+y”)/2]=0.15.O2  where Me is Ni and Ti  and pairs M1/M2 where M1=Ni and M2=Ti].   Wang et al. teaches NiTi are pairs when Ni and Ti are present in the same amount as each other.            Wang et al. teaches the claimed electrode material except does not specifically teach X is Ti.            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ti for X as the metal because Wang et al. teaches that Ti can be used in the cathode as explained above and one would expect therefore that this metal would function in a similar way and give similar results.             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode comprising Li1.06Co0.4Ni0.1Ti0.1(Ni0.2Ti0.2)O2 or Li1.06Co0.4Ni0.15Ti0.15(Ni0.15Ti0.15)O2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode comprising Li1.06Co0.4Ni0.1Ti0.1(Ni0.2Ti0.2)O2 or Li1.06Co0.4Ni0.15Ti0.15(Ni0.15Ti0.15)O2,since it has been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 1, 11-12, 14-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2004-047180, abstract).
            Okamoto teaches in the abstract that the cathode comprises LiCoaNibM11-a-bO where M1 can be Ti; 0 < a < 1 and 0 < b < 1.  Okamoto teaches in Example 3 on page 8, that the cathode material comprises LiCo0.8Ni0.15Ti0.05O2.  [Thus, teaching Lia=1Co(1-x-2y)=0.8Mex=0.1(M1y’=0.05M2y”=0.05)y=[(y’+y”)/2]=0.05O2 where Me is Ni and pairs M1/M2 where M1=Ni and M2=Ti].  Okamoto teaches NiTi are pairs when Ni and Ti are present in the same amount as each other.               Okamoto teaches the claimed electrode material except does not does not specifically teach M1 is Ti.            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ti for X as the metal because Okamoto teaches that Ti can be used in the cathode as explained above and one would expect therefore that this metal would function in a similar way and give similar results.             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrode comprising LiCo0.8Nib=0.1(Ni0.05Ti0.05)O2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.0.8Ni0.1(Ni0.05Ti0.05)O2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-12 and 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of U.S. Patent No. 10,597,307. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,597,307 claims in claims 1, 4-5, 7, 9, 11, 13, 15 and 16-18, the exact same dependent claims comprising a compound represented by Formula (I), LiCo(1-x-2y)Mex(M1M2)yOc where Me is exactly the same as claim 1 of current claims claiming the exact same ranges; M1 is Ni and M2 is Ti which is specifically stated as a pair cited in claim 15.                                                   Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                            Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727